         Case 1:19-cv-05032-ALC Document 26 Filed 07/01/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



ALLSTAR MARKETING GROUP, LLC,
Plaintiff

v.

LAO ER SHOP, et al.,                                        CIVIL ACTION No.
Defendants                                                   19-cv-5032 (ALC)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstar
Marketing Group, LLC (“Allstar” or “Plaintiff”), by its undersigned attorneys, hereby gives
notice of dismissal of all claims against Defendant Leather Bag Store in the above-captioned
action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                 1
         Case 1:19-cv-05032-ALC Document 26 Filed 07/01/20 Page 2 of 2




Dated: June 30, 2020                           Respectfully submitted,

                                                      EPSTEIN DRANGEL LLP


                                                BY: __/s/ Brieanne Scully____
                                                     Brieanne Scully (BS 3711)
                                                     bscully@ipcounselors.com
                                                     EPSTEIN DRANGEL LLP
                                                     60 East 42nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile:      (212) 292-5391
                                                     Attorneys for Plaintiff
                                                     Allstar Marketing Group, LLC

It is so ORDERED.

Signed at New York, NY on________ ___, 2020.


                                       ________________________________
                                       Judge Andrew L. Carter
                                       United States District Judge




                                          2
